Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Dec. 28, 2020 has been entered. Claims 1-6 remain pending in the application.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiro (US Patent 3334390).
Regarding claims 1-2, Steiro discloses that, as illustrated in Fig. 1, a method for producing concrete pipes in a vertical casting mould (i.e. in the apparatus shown in Fig. 1, the molds filled with concrete and the end ring has been lowered into position between the upper ends of the molds. Referencing in greater detail to the drawings, a large pit 10 is formed below the level of the floor F (col. 2, lines 9-13).  Steiro teaches that, as illustrated in Fig. 1, the 
Steiro teaches that, the method includes demoulding the pipe body after setting of the concrete by opening the mantle (may also removing the core) (i.e. the columns are rigidly fixed to the base member 13, and are located between the inner and outer molds (i.e. the core and the mantle, respectively) when the later are retracted (or opened) downwardly into the pit (i.e. demoulding after setting of the concrete). Col. 2, lines 19-22). 
2) thereof. Thus, Steiro discloses that, the distributor arm 40 acts to distribute the material equally around the top and simultaneously pushes it outwardly into the annular space S between the inner and outer molds. This loading and distributing process is continued until the molds are filled, and during which time (i.e. a setting time) vibrators V act to rapidly settle the no-slump concrete into the concentric molds (based on the predefined setting volume of the cast pipe body). (col. 2, lines 70-73 and col. 3. lines 1-5). During the setting time the upper mold sleeve (the ring R) remains removed without pressing. During the setting time the pourable wet concrete is reduced due to escaping air bubbles by vibration. The molds are filled until a volume equal to the predetermined volume. 
Steiro discloses that, the above described mechanical distributor insures continual and even distribution of the material as the latter is dumped at a considerable rate onto the top of the inner core. No built up of material occurs to spill over the sides of the apparatus (col. 3, lines 6-12). In other words, Steiro discloses the pouring of the material is sufficient for the predetermined quality of the pourable concrete to reduce in volume to a predefined setting volume of the cast pipe body between the core and the mantle. 

    PNG
    media_image1.png
    802
    491
    media_image1.png
    Greyscale

Annotated Figure I (Based on Fig. 1 in the teachings of Steiro)
Regarding claims 3-4, Steiro discloses that, as illustrated in Fig. 1, a method for producing concrete pipes in a vertical casting mould (i.e. in the apparatus shown in Fig. 1, the molds filled with concrete and the end ring has been lowered into position between the upper ends of the molds. Referencing in greater detail to the drawings, a large pit 10 is formed below 
Steiro teaches that, the method includes demoulding the pipe body after setting of the concrete by opening the mantle (may also removing the core) (i.e. the columns are rigidly fixed to the base member 13, and are located between the inner and outer molds (i.e. the core and 
Steiro teaches that, the method includes pressing the upper mould sleeve (e.g. a tamping ring R (as shown in Fig. 2), (col. 3, line 14); the oscillation of the ring under power provides excellent troweling action and results in a particularly good finish on the pipe end (col. 4, lines 27-29)) forming a closed ring in a shaping manner into an end face of the pipe body only after a setting time for a predefined setting volume of the cast pipe body between and core and the mantle and turning about an axis (i.e. a central shaft 33,(col. 2, line 41); related to claim 4) thereof. Thus, Steiro discloses that, the distributor arm 40 acts to distribute the material equally around the top and simultaneously pushes it outwardly into the annular space S between the inner and outer molds. This loading and distributing process is continued until the molds are filled, and during which time (i.e. a setting time) vibrators V act to rapidly settle the no-slump concrete into the concentric molds (based on the predefined setting volume of the cast pipe body). (col. 2, lines 70-73 and col. 3. lines 1-5).
Steiro discloses that, the above described mechanical distributor insures continual and even distribution of the material as the latter is dumped at a considerable rate onto the top of the inner core. No built up of material occurs to spill over the sides of the apparatus (col. 3, lines 6-12). In other words, Steiro discloses the pouring of the material is sufficient for the predetermined quality of the pourable concrete to reduce in volume to a predefined setting volume of the cast pipe body between the core and the mantle. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Steiro et al as applied to claim 1 above.
Regarding claim 5, Steiro discloses that, no-slump concrete (wet) is poured into the annular space between the molds and vibrated so it will be quickly settled and compacted, then the molds are then stripped from the finished but uncured pipe (col. 1, lines 12-15). Though Steiro does not directly disclose that, during the setting time, air bubbles in the pourable concrete of the pipe body ascend and escape therefrom, however, for one of ordinary skilled in the art, it is obvious that when pourable concrete between the walls of the molds under a vibration for compacting concrete or making it dense, that means trapped air bubbles inside the pourable concrete are released.    
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Steiro et al as applied to claim 3 above.
Regarding claim 6, Steiro discloses that, no-slump concrete (wet) is poured into the annular space between the molds and vibrated so it will be quickly settled and compacted, then the molds are then stripped from the finished but uncured pipe (col. 1, lines 12-15). Though Steiro does not directly disclose that, during the setting time, air bubbles in the pourable concrete of the pipe body ascend and escape therefrom, however, for one of ordinary skilled in the art, it is 
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered. 
The amendments in claims 1 and 3 raise new issues: “upper and lower mold sleeves”, “pouring pourable wet concrete”, “before the pressing of the upper mold sleeve, and wherein during the setting time the upper mold sleeve remains removed and air leaves the predetermined quantity of the pourable wet concrete and the pourable wet concrete is reduced” and “to a volume equal to the predetermined volume” are addressed in this office action. 
Regarding arguments in claim 1 that Steiro does not teach “pourable wet concrete” instead of “no-slump concrete”, it is not persuasive. No-slump concrete is still wet and would be pourable. Applicant needs to show why the “pourable wet concrete” is a special concrete. Related to “air bubbles” in concrete, Steiro applies a vibrator to remove air bubbles during the pouring process.   
Regarding arguments in claim 1 that Steiro does not teach pouring a predetermined amount of concrete, it is not persuasive. Steiro teaches pouring concrete into the mold. For one of ordinary skilled in the art, that means how much concrete needed in the mold is predetermined (for example through trying) otherwise Steiro cannot achieve the goal of mass production of pipes. 
Regarding arguments in claim 1 that Steiro does not teach allowing air to escape after dumping of the no-slump concrete into the mold space S, it is not persuasive. When Steiro uses 
Regarding arguments in claim 1 that Steiro does not teach lengthwise divided mantle, it is not persuasive. In the teachings of Steiro, the outer mold O is the mantle. The inner mold I and the outer mold O is divided lengthwise (forming a mold space S). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/SHIBIN LIANG/Examiner, Art Unit 1741                  

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742